Citation Nr: 1122088	
Decision Date: 06/07/11    Archive Date: 06/20/11

DOCKET NO.  07-08 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for back disability.

3.  Entitlement to service connection for hip disability.

4.  Entitlement to service connection for right leg disability.

5.  Entitlement to service connection for gastritis.

6.  Entitlement to service connection for visual disability.

7.  Entitlement to service connection for posttraumatic stress disorder (PTSD).




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

Andrew Mack


INTRODUCTION

The Veteran had active service from October 1951 to October 1954.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2005 rating decision in which the RO denied service connection for bilateral hearing loss, tinnitus, back disability, hip disability, right leg disability, gastritis, and visual disability.  The Veteran filed a notice of disagreement (NOD) in September 2005, and the RO issued a statement of the case (SOC) in December 2006.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in February 2007.

In January 2009, the Veteran and his daughter testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.

In August 2009, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  While the claims were in remand status, by way of a February 2011 rating decision, the AMC granted service connection for bilateral hearing loss; thus, this issue is no longer before the Board.  After completing the requested development, the AMC continued to deny the remaining claims (as reflected in a February 2011 supplemental SOC (SSOC)) and returned these matters to the Board for further appellate consideration.

This appeal also arose from a May 2009 rating decision by the RO that denied service connection for PTSD.  In August 2009, the Veteran filed an NOD with this decision.

In May 2011, the undersigned granted the motion of the Veteran's representative to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2010).

The Board's decision addressing the claims for service connection for back disability, hip disability, right leg disability, gastritis, and visual disability is set forth below.  The claim for service connection tinnitus, as well as the claim for service connection for PTSD-for which the Veteran has completed the first of two actions required to place that claim in appellant status-are addressed in the remand following the order; those matters are being remanded to the RO, via the AMC.  VA will notify the appellant when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.  

2.  The record reflects no complaints, findings or diagnosis pertinent to the back, hip, or right leg until approximately 35 years after the Veteran's period of service, and there is no competent evidence or opinion even suggesting that there exists a medical relationship between any current disability of the back, hip, or right leg and the Veteran's military service.

3.  The record does not reflect a diagnosis of gastritis or any chronic gastric disability until more than 50 years after the Veteran's separation from service, the treatment records relate such problems to post-service events, and there is no competent evidence of a medical relationship between any such current disability and the Veteran's military service.

4.  The record does not reflect, and the Veteran does not assert, that he suffered any eye injury during service or that visual problems began until many years after the Veteran's discharge from service, and there is no competent evidence of a medical relationship between any current disability manifested by visual impairment and the Veteran's military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for back disability are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

2.  The criteria for service connection for hip disability are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

3.  The criteria for service connection for right leg disability are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

4.  The criteria for service connection for gastritis are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

5.  The criteria for service connection for visual disability are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in an October 2004 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claims for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The May 2005 RO rating decision reflects the initial adjudication of the claim after issuance of the October 2004 letter.  

A March 2006 letter provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  After issuance of the March 2006 letter, and opportunity for the Veteran to respond, the February 2011 SSOC reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of service and VA and private treatment records.  Also of record and considered in connection with the appeal is the transcript of the Veteran's January 2009 Board hearing, along with various written statements provided by the Veteran, and by his representative, on his behalf.

The Board finds that no additional RO action to further develop the record in connection with any claim  herein decided is warranted.  The Board acknowledges the Veteran has not been scheduled for any VA examination in connection with these claims.  As is explained in detail below, there is no competent or  probative evidence whatsoever to support any of these claims, particularly on the matter of whether any claimed disability had its onset in, or is otherwise medically related to, service.  As the current record does not reflect even a prima facie claim for service connection for any disabilities under consideration, VA has no obligation to arrange for an examination or to obtain any medical opinion in connection with any of the claims.  See 38 U.S.C.A. § 5103A(d); Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003).  See also Duenas v. Principi, 18 Vet. App. 512 (2004) (per curium).

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claims herein decided, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any of the claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of any of the matters herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A.  Back, Hip, and Right Leg Disabilities

The Veteran's DD Form 214 (Report of Separation from the Armed Forces of the United States) indicates that his most significant duty assignment was in the 388th Chemical Smoke Generator Company, and that the Veteran had no service training courses successfully completed.  A December 1952 service treatment record indicates that the Veteran served in the 84th Chemical Smoke Generator Company at that time.  

Service treatment records document no complaints, findings, or diagnosis pertinent to the back, hip, or leg.  The October 1954 report of the Veteran's examination for separation from service reflects a normal examination of the spine and musculoskeletal system, normal examination of the neurologic and lower extremities; no back, hip, or leg problems were noted at that time.  

In May 1989, the Veteran complained of having pain in the left side for about four days with contour movements and twisting.  The diagnosis was muscle strain.  Later in May 1989, the Veteran again complained of strained muscle of the left flank for a day and a half after playing catch, and having pain with twisting.  He also reported having a non-tender mass of the right knee for the past two months.  The diagnoses were muscle strain of the left lower latissimus, and ganglion cyst of the right knee.  

A January 1992 private treatment note indicates a diagnosis of right Baker's cyst, and it was noted that the Veteran sustained a minor contusion to his right knee about 10 days before and, as a result, had developed the Baker's cyst.  A January 1992 right knee X-ray for a diagnosis of Baker's cyst of the right knee indicates that the examination was unremarkable expect for the presence of a suprapatellar effusion.  It was noted that, if clinically indicated, a popliteal sonogram might offer additional information in determining the presence of a Baker's cyst.

A February 1992 treatment note indicates that the Veteran's right leg was very, very slightly swollen, that the swelling was likely due to degenerative change or synovitis of the knee joint.  It was also noted that the Veteran probably had a Baker's cyst, which was not tender.  

September 1994 private treatment records indicate that the Veteran complained of pain in the right hip, which had its onset while performing heavy work on the job.  The Veteran reported having had pain of right buttock down the posterior leg to the heel for one month, and that his job involved operating an old machine with a hard seat.  The diagnosis was right hip tendonitis and right sciatica.  A September 1994 follow-up note indicates that the Veteran was referred for physical therapy for his right sciatica.  

March 1997 private treatment records indicate that the Veteran complained of pain in the right hip area, some weakness, and sometimes feeling like his leg was going out of its socket.  In giving the history of his complaints, the Veteran reported being a motor vehicle accident in January 1997, where the Veteran had his right lower extremity on the break, and that the impact probably caused a jerky motion in the right lower extremity.  He denied weakness or paresthesia in the bilateral lower extremities.  The diagnosis was right hip strain.  March 1997 X-rays of the right hip showed mild to moderate degenerative changes involving both hips, consistent with the Veteran's age, and incidental note was made of considerable degenerative changes at L5-S1.  

September 1997 private treatment records indicate a referral for physical therapy for tendonitis of the right hip.

During the January 2009 Board hearing, the Veteran asserted that when he entered the military, he started in paratrooper training school and was injured on a parachute landing from a two hundred foot tower, when he landed in an awkward position and jammed his right leg and back.  He stated that he was sent to North Carolina for treatment and recuperation, and that he then left the paratroopers and continued on into the chemical corps.  He also testified that, serving in the chemical corps in Korea, he had to physically lift and move heavy loads of liquids.  He testified that he had had treatment for his back, legs, and hip condition since service, beginning in the 1950s, primarily from chiropractors.  He also testified that his back problems, hip problems, and problems with his sciatic nerve still persisted.  

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claims for service connection for back, hip, and right leg disabilities must be denied. 

While the records of treatment for the Veteran's claimed disabilities pre-date the Veteran's July 2004 claim for service connection, these records reflect diagnoses of muscle strain of the left lower latissimus, considerable degenerative changes at L5-S1, right hip strain, right hip tendonitis, Baker's cyst of the right knee, and right sciatica.  Also, during the January 2009 Board hearing, the Veteran testified that his back problems, hip problems, and sciatic nerve problems still persisted.  However, even if this evidence indicates probable current disabilities, the record simply fails to establish that any back, hip, or leg disability is medically related to any incident of service.

While the Board notes the Veteran's testimony that he was injured during a parachute landing, when he landed in an awkward position and jammed his right leg and back, and was sent to North Carolina for treatment and recuperation, the Board does not find such testimony to be credible.  Such injury and treatment for the injury would likely be alluded to, to some extent, in the service treatment records, but such records reflect no complaints or treatment pertinent to any back, leg, or hip injuries or back problems whatsoever. 

While the Board finds credible the Veteran's testimony that, while serving in the chemical corps in Korea, he had to physically lift and move heavy loads of liquids, the record does not reflect that such lifting resulted in any chronic condition in service.  Service treatment records reflect no injury or medical problems resulting from such lifting, and the October 1954 report of the Veteran's examination for separation from service indicates a normal examination of the spine and musculoskeletal system, normal neurological and lower extremity examinations, and no back, hip, or leg problems.  

Also, while the Veteran testified that he had had treatment for his back, legs, and hip condition since service, beginning in the 1950s, the record reflects no medical treatment for any of these claimed musculoskeletal disabilities until 1989, approximately 35 years after the Veteran's period of service.  The Board notes that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Furthermore, such post-service treatment records for back, hip, and leg problems relate such problems to events many years after the Veteran's period of service, such as his back and knee problems beginning in 1989, his right hip tendonitis and sciatica that occurred following heavy work in September 1994, and his right hip strain with pain and weakness following a January 1997 motor vehicle accident.  These treatment records mention no in-service injury, or any back, hip or leg problems whatsoever prior to 1989.  Significantly, moreover, there is no medical evidence or opinion of record suggesting a medical nexus between any back, hip, or leg disability and service, and neither the Veteran nor his representative has presented or identified any such evidence or opinion.  

In light of the above, the Board finds that any assertions of the Veteran regarding in-service injury, or continuity of back, hip, or leg symptomatology from his period of service to the present ,are not credible.

Furthermore, as for any assertions of the Veteran and/or  his representative that current back, hip, and leg disabilities resulted from an in-service injury, or from the Veteran's in-service duties, including heaving lifting, the Board finds that such assertions provide no basis for allowance of any of these claims.  The question of medical etiology upon which these claims turn ia a matter is within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As neither the Veteran nor his representative is shown to be other than a layperson without the appropriate medical training and expertise, neither is competent to render a probative (persuasive) opinion on a medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claims for service connection for back, hip, and right leg disabilities must be denied.  In reaching the conclusion to deny each claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, credible, and persuasive evidence supports any claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  Gastritis

As noted above, the Veteran's service records indicate that he served in a chemical smoke generator company during his period of service.  

Service treatment records document no complaints, findings, or diagnosis of gastritis or other stomach problems.  The October 1954 report of the Veteran's examination for separation from service reflects a normal examination of the abdomen and viscera, and no gastritis or stomach problems were noted.

A June 2008 private treatment record indicates that the Veteran reported a history of alcohol abuse and that he had lost 10 pounds over the past several years.  He was diagnosed as having abnormal loss of weight, gastritis, and acute duodenitis.  Following a colonoscopy, diagnoses were alcohol abuse, weight loss, and gastroduodenitis.  The results of gastric biopsy resulted in a diagnosis of chronic helicobacter pylori gastritis. 

During the January 2009 Board hearing, the Veteran testified that his time in service was the only time that he has been in contact with harmful substances.  He testified that he came into contact with chemicals, which included directly inhaling chemical fumes.  He also testified that he was exposed to white phosphorus, mustard gas, and nerve gas.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claim for service connection for gastritis must be denied.  

The evidence clearly establishes that the Veteran has current gastric disability, diagnosed as gastritis, gastroduodenitis, and chronic helicobacter pylori gastritis.  Also, as the Veteran served in a chemical smoke generator company during his period of service, it is likely that he was exposed to chemicals during that time.  However, the record does not reflect that any such gastric disability is medically related to in-service chemical exposure or any other incident of service.

The record does not reflect a diagnosis of gastritis or any chronic gastric disability until 2008, more than 50 years after the Veteran's separation from service, which tends to weigh against the Veteran's service connection claim.  See Maxson, 230 F.3d at 1333.  Furthermore, at the time such gastric problems were diagnosed and treated, while the Veteran's history of alcohol abuse was noted, the treatment records do not note, or relate such problems to, in-service chemical exposure, or mention the Veteran's period of service at all.  Significantly, again, there is no medical evidence or opinion of record suggesting a medical nexus between any gastritis or other gastric disability and service, and neither the Veteran nor his representative has presented or identified any such evidence or opinion.  

Again, the Board has considered the assertions of the Veteran and his representative that current gastric disability resulted from the Veteran's in-service chemical exposure.  However, as the medical matter of whether there exists a relationship between the gastric disability for which service connection is sought and service, a matter within the province of trained medical professionals (see Jones, 7 Vet. App. at 137-38) and neither the Veteran nor his representative is shown to be other than a layperson without the appropriate medical training and expertise, neither is competent to provide persuasive support for the claim on the basis of lay assertions, alone.   See, e.g., Bostain, 11 Vet. App. at 127; Routen, 10 Vet. App. at 186.  

For all the foregoing reasons, the Board finds that the claim for service connection for gastritis must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as there is no competent evidence that this disability is related to service, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

C.  Visual Disability.

Service treatment records document no complaint, finding, or diagnosis pertinent to any visual problems.  The October 1954 report of the Veteran's examination for separation from service reflects a normal examination of the eyes, with 20/20 uncorrected distant vision, and no vision problems noted.

Post-service treatment records indicate multiple vision and eye problems beginning in June 1983, when the Veteran complained of blurred vision for four days and was diagnosed as having herpes of the right face.  Such problems also include the following: subconjunctival hemorrhage of the left eye in March 2002;visual disturbance with questionable history of cataract in January 2005; treatment for cataracts from January 2005 to May 2005, resulting in phacoemulsification, posterior chamber intraocular lens implant of the right eye, in May 2005; and diagnoses of myopia, astigmatism, presbyopia, mild ocular hypertension of the left eye, likely due to cataract, and moderate cataract of the left eye, in November 2007.

During the January 2009 Board hearing, the Veteran's representative indicated that current vision problems might be due to the Veteran's in-service chemical exposure.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claim for visual disability must also be denied.  

At the outset, the Board notes that certain of the Veteran's diagnosed eye conditions associated with visual impairment, such as myopia, and astigmatism, are developmental in nature and do not constitute disabilities for VA purposes.  See 38 C.F.R. § 3.303(c) and 4.9 (2009) providing that refractive error is not a disease or injury for VA compensation purposes).  See also Winn v. Brown, 8 Vet. App. 510, 516 (1996). Moreover, to the extent that the Veteran has current eye disability that may cause visual impairment, such as cataracts, the evidence simply fails to establish that any such current disability is in any way  related to the Veteran's active military service. 

The record does not reflect, and the Veteran does not assert, that he suffered any eye injury during service or that visual problems began during service or shortly thereafter.  Indeed, the earliest treatment records regarding the Veteran's vision are dated in June 1983, almost 30 years after his separation from service.  Rather, the sole contention of the Veteran's representative appears to be that the Veteran's current vision problems might be due to the Veteran's in-service chemical exposure.

However, there is no medical indication that any disability of the eye is related to any such exposure or any other incident of service.  Again, there is no medical evidence or opinion of record suggesting a medical nexus between any visual disability and service, and neither the Veteran nor his representative has presented or identified any such evidence or opinion.  Also, again, for the reasons stated, neither the Veteran nor his representative is competent to establish a medical relationship between current visual problems associated with eye disability and the Veteran's service on the basis of lay assertions, alone.  See Bostain, 11 Vet. App. at 127; Routen, 10 Vet. App. at 186; Jones, 7 Vet. App. at 137-38. 

For all the foregoing reasons, the Board finds that the claim for service connection for visual disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, probative evidence supports the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.



ORDER

Service connection for back disability is denied.

Service connection for hip disability is denied.

Service connection for right leg disability is denied.

Service connection for gastritis is denied.

Service connection for visual disability is denied.


REMAND

Unfortunately, the Board finds that further RO action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on the claim for service connection for tinnitus. 

In addition to the basic legal authority governing claims for service connection noted above, under 38 C.F.R. § 3.310(a) (2010), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  [Parenthetically, the Board notes that, effective October 10, 2006, VA amended 38 C.F.R. § 3.310 with regard to the requirements for establishing secondary service connection on an aggravation basis.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006)].  

A December 2008 private treatment record indicates a finding of left ear tinnitus due to use of a hearing aid.  Also, during his January 2009 Board hearing, the Veteran reported that his hearing aids caused ringing in his ears.

However, the report of a February 2009 VA examination reflects that the Veteran had no complaints of tinnitus at the time.  Furthermore, the report of a November 2009 VA audiological evaluation indicates that there was no current claim for tinnitus, and that there were no current complaints of tinnitus.

As noted in the introduction, by way of a February 2011 rating decision, the AMC granted service connection for bilateral hearing loss.

While the evidence is equivocal as to whether the Veteran has a current tinnitus disability, the Board notes that a veteran may be entitled to service connection for a disability existing at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (citing Gilpin v. West, 155 F.3d 1353 (F.3d 1998); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997)).  

As indicated, the evidence suggests that Veteran may have, since his July 2004 claim, had tinnitus related to either service or his service-connected hearing loss; however, there is actual opinion addressing either the question of current disability, and if so, the etiology of any such disability, of record.  

 Under these circumstances, the Board finds that a medical opinion-based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale-would be helpful in resolving the claim for service connection.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the RO should arrange for the Veteran to undergo VA examination, by an Ear, Nose and Throat physician or audiologist, at a VA medical facility.  The Veteran is hereby advised that failure to report to any scheduled examination, without good cause, may result in denial of the claim for service connection for tinnitus (as the original claim will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

While the matter is on remand, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim remaining on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2010).  

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal. 

As a final matter, as noted in the introduction, in a May 2009 rating decision, the RO denied the Veteran's claim for PTSD.  The Veteran was furnished notice of this rating decision in May 2009.  In August 2009, the Veteran filed an NOD with this rating decision.  An NOD has been filed with the denial of service connection for PTSD; however, the RO has yet to issue a SOC with respect to that claim, the next step in the appellate process.  See 38 C.F.R. § 19.29 (2010); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Consequently, this matter must be remanded to the RO for the issuance of an SOC.  Id.  The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2010).

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following actions:

1.  The RO must furnish to the Veteran and his representative an SOC on the claim for service connection for PTSD, along with a VA Form 9, and afford them the appropriate opportunity to submit a substantive appeal perfecting an appeal on that issue.  

The Veteran and his representative are hereby reminded that to obtain appellate review of any matter not currently in appellate status-here, PTSD-a timely appeal must be perfected within 60 days of the issuance of the SOC.

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim(s) on appeal that is not currently of record.  

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA examination by an ENT physician or audiologist at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to the individual designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly indicate whether the Veteran has, or has had, a tinnitus disability since the filing of his July 30, 2004, claim for service connection.  If so, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or is medically related to service, or is caused or aggravated (worsened beyond its natural progress) by the Veteran's service-connected bilateral hearing loss.  

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim for service connection for tinnitus in light of all pertinent evidence and legal authority.

8.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.  

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  The RO is reminded that this appeal has been advanced on the Board's docket.



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


